VIRGINIA & AMBINDER, LLP
By: Nicole Marimon, Esq.
40 Broad Street, 7” Floor
New York, New York 10004
Office Tel. No.: (212) 943-9080
A ttorneys for Plaintjffs

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 TRUSTEES OF THE B.A.C. LOCAL 5 PENSION Case No. 18 cv 10937(KM)(JBC)
 FUND, TRUSTEES OF THE NEW JERSEY B.A.C.
 HEALTH FUND, TRUSTEES OF THE NEW JERSEY
 B.A.C. ANNUITY FUND, TRUSTEES OF THE NEW
 JERSEY BM&P APPRENTICE AND EDUCATION
 FUND, TRUSTEES OF THE BRICKLAYERS &
                                            ORDER
 ALLIED    CRAFTWORKERS     INTERNATIONAL
 PENSION    FUND,    TRUSTEES    OF    THE
 INTERNATIONAL MASONRY INSTITUTE, and
 RICHARD TOLSON, as Administrator of B.A.C.
 ADMINISTRATIVE DISTRICT COUNCIL OF NEW
 JERSEY,

                                                Plaintiffs,

                         -against-

PHOENIX CONTRACTORS, INC..

                                               Defendant.



KEVIN MCNULTY, U.S.D.J.:

       THIS MATTER having come before the court on the motion for default judgment (ECF

Nos. 6-10) of Plaintiffs Trustees of the B.A.C. Local 5 Pension Fund, Trustees of the New Jersey

B.A.C. Health Funds, Trustees of the New Jersey B.A.C. Annuity Fund, Trustees of the New

Jersey BM&P Apprentice and Education Fund, Trustees of the Bricklayers & Allied Craftworkers

International Pension Fund, Trustees of the International Masonry Institute, and Richard Tolson,

as Administrator of B.A.C. Administrative District Council of New Jersey (collectively,
“Plaintiffs”) against Defendant Phoenix Contractors, Inc.; and the motion being unopposed; and

the Court having considered the moving papers and the entire case file; and for good cause shown:

       IT IS on this 20th day of December, 2018,

       ORDERED that Plaintiffs’ motion for default judgment against Phoenix Contractors, Inc.

(ECF No. 6) is GRANTED. A separate judgment shall be entered against Phoenix Contractors,

Inc. for contributions, interest, liquidated damages, and attorneys’ fees and costs.

       Afier entry of the accompanying judgment, the clerk shall close the file.


                                                                  /43
                                              Hpn. Kevin McNulty, U.S.D.J.         C.2




                                            -2-
